

CLARCOR INC. AGREEMENT
FOR THE ISSUANCE OF


PERFORMANCE-BASED RESTRICTED STOCK UNITS


This agreement (this “Agreement”) made as of January 30, 2015 (the “Award
Date”), between CLARCOR Inc., a Delaware corporation (the “Company”), and
__________ (the “Participant”), relates to the grant to the Participant by the
Company of performance-based Restricted Stock Units pursuant to the Company’s
2014 Incentive Plan (the “Plan”). Applicable provisions of the Plan are
incorporated herein as though set forth herein in full. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
specified in the Plan.


Section 1 Restricted Stock Unit Award. Subject to the conditions set forth in
this Agreement, the Company hereby awards to the Participant as of the Award
Date, a maximum number of 400 Restricted Stock Units (the “Award” and “Units”,
respectively).


Section 2 Performance Conditions. The Award is contingent in nature and, subject
to Section 6, intended to reward Participant only in the event that the Company
and, if applicable, the Participant’s business unit, achieve certain sales and
operating margin results during the final year of the Performance Period. The
“Performance Period” means the 36 month period beginning on the first day of the
Company’s 2015 fiscal year, and ending on the last day of the Company’s 2017
fiscal year.


(a)    Targets. Exhibit A sets forth the specific sales and operating margin
targets (and certain guidelines for measuring and determining the same) that the
Company and, if applicable, the Participant’s business unit must achieve by the
end of the Performance Period in order to be eligible to receive the Award, in
whole or in part. All growth percentages referenced in Exhibit A are measured
from the Company’s and, if applicable, the relevant business unit’s final
audited fiscal 2014 results.


(i)    Minimum Thresholds. Exhibit A identifies the minimum sales and operating
margin thresholds that must be achieved in order for any portion of the Award to
be paid to the Participant. Such minimum thresholds are hereinafter referred to
as the
“Minimum Sales Target” and the “Minimum Operating Margin Target”, respectively,
and together referred to as the “Minimum Targets”. No portion of the Award
relating to business unit performance will be paid unless the business unit
achieves both its Minimum Sales Target and the Minimum Operating Margin Target.
No portion of the Award relating to Company performance will be paid unless the
Company achieves both its Minimum Sales Target and the Minimum Operating Margin
Target.


(ii)    Percentage Payouts. Exhibit A further identifies (A) the sales and
operating margin targets for the Company, and, if applicable, the Participant’s
business unit, that, if achieved, will entitle Participant to receive 100% of
the Award (the “Full




--------------------------------------------------------------------------------



Targets”, and together with the Minimum Targets, the “Targets”), and (B) the
percentage of the Award that will be paid to Participant in the event that the
Company or, if applicable, the Participant’s business unit, achieves the Minimum
Targets but does not achieve one or more of the Full Targets. In no event will
Participant be entitled to receive more than 100% of the Award, irrespective of
whether the Company or, if applicable the Participant’s business unit, exceeds
its respective Full Targets.


(b)    Business Unit vs. Company Results.


(i) If a particular business unit is identified on Exhibit A, then 80% of the
Award will be tied to, and the payment thereof (in whole or in part) will be
contingent upon, the business unit’s achievement of the Targets applicable to
the business unit, and
20% of the Award will be tied to, and payment thereof (in whole or in part) will
be contingent upon, the achievement by the Company of the Targets applicable to
the Company. Examples of the foregoing concept are set forth on Exhibit A. If no
business unit is identified on Exhibit A, the Award will solely be tied to, and
the payment thereof (in whole or in part) will be solely contingent upon, the
achievement by the Company of the Targets applicable to the Company.


(ii)    If at any point during the Performance Period the Participant affiliates
with a particular business unit, changes the business unit with which he or she
is affiliated or ceases to be affiliated with a particular business unit but
remains an
employee of the Company or one of its subsidiaries, the Company’s Chief
Executive Officer (or the person he or she delegates) shall determine whether
and to what extent to substitute, prorate or reapportion the Targets set forth
on Exhibit A applicable to the Participant for purposes of determining the
Participant’s Award.


(c)    Performance Period Clarification. For the avoidance of doubt, whether and
to what extent Targets are achieved shall be measured as of the end of the
Performance Period (i.e., the end of the Company’s 2017 fiscal year). Although
the achievement or failure to achieve any Targets during any period within the
Performance Period (e.g., fiscal 2015 or fiscal
2016) may ultimately influence whether the final Targets are achieved, they
shall not be separately considered in determining the achievement of, or
Participant’s entitlement to, the Award.


Section 3 Vesting and Settlement.


(a)    Determination of Achievement; Vesting. The determination of whether the
applicable Targets have been achieved and the applicable percentage of the Award
earned by the Participant shall be made by the Compensation Committee of the
Company’s Board of Directors (“Committee”) and shall be final and binding for
all purposes. The Committee shall make such determination on such date as the
Committee elects, but in no event later than 10 days after the filing of the
Company’s Annual Report for its fiscal year 2018 on Form 10-K with the United
States Securities Exchange Commission (the date of such determination, the
“Vesting Date”), to allow the Committee sufficient time to appropriately assess
the economic impact of events occurring in fiscal 2017. The Participant
acknowledges that the Vesting Date therefore will occur significantly after the
termination of the Performance Period.




--------------------------------------------------------------------------------





(b)    Settlement. Subject to Sections 4 and 6 below, the Participant’s right to
receive the Award (or the applicable percentage thereof as determined by the
Committee) shall be deemed to vest on the Vesting Date and the Company shall pay
the Award (or the applicable percentage thereof as determined by the Committee)
and any accrued dividends payable in accordance with Section 5(c) below, no
earlier than January 1, 2019 and no later than 30 calendar days following the
filing of the Company’s Annual Report for its fiscal year 2018 on Form 10-K with
the United States Securities Exchange Commission (“SEC”) during calendar year
2019 (such payment date, the “Settlement Date”) by issuing to Participant one
(1) Share for each vested Unit, less applicable withholdings.


Section 4 Separation from Service.


(a)    In General. In the event that the Participant ceases to be an employee of
the Company and all of its subsidiaries at any time prior to the end of the
Performance Period for any reason other than retirement on or after the age of
60 or death or Disability (each of which is covered below), the Participant
shall forfeit the entire Award and all of his or her rights under
this Agreement. For the avoidance of doubt, so long as the Participant is in the
continuous employ of the Company or any of its subsidiaries through the end of
the Performance Period, (i) he or she shall be entitled to receive the Award (or
the applicable percentage thereof as determined by the Committee), irrespective
of whether the Participant is an employee of the Company or any of its
subsidiaries on the Vesting Date or the Settlement Date, (ii) the determination
of the amount of the Award shall be subject to the same vesting requirements and
timing requirements as set forth in Section 3(a), and (iii) the payment of the
Award (or the percentage thereof as determined by the Committee) shall be made
on the Settlement Date specified in Section 3(b).


(b)    Retirement. In the event that the Participant retires on after the age of
60 (“Retirement” or “Retires”) at any time prior to the end of the Company’s
2015 fiscal year, he or she shall forfeit the entire Award and all of his or her
rights under this Agreement. In the event that the Participant Retires at any
time after the end of the Company’s 2015 fiscal year but prior to the expiration
of the Performance Period, and provided further that the Participant provides
the Company no less than 6 months’ prior written notice of his or her intention
to Retire and is in compliance with any restrictive covenants (e.g., regarding
confidentiality, non-competition, etc.) to which the Participant may then be
subject, (i) the Award (or the applicable percentage thereof as determined by
the Committee) shall be prorated based on the number of whole months
worked by the Participant during the Performance Period, (ii) the determination
of the amount of the Award, as so pro-rated, shall be subject to the same
vesting requirements and timing requirements as set forth in Section 3(a), and
(iii) the payment of the Award (or the applicable percentage thereof as
determined by the Committee) shall be made on the Settlement Date specified in
Section 3(b).


(c)    Death or Disability. In the event that the Participant dies or incurs a
Disability, the Participant or his or her estate shall be entitled to receive a
pro rata portion of the Award based on the number of whole months worked by the
Participant during the Performance Period prior to his or her death or
Disability. In such case, (i) the pro-rated Award shall be deemed earned and the
corresponding number of Units shall immediately vest, (ii) such Units




--------------------------------------------------------------------------------



shall be converted into cash at the Fair Market Value of the corresponding
Shares as of the date of death or Disability, and (iii) such cash plus the
dividend equivalents contemplated under Section 5(c) below, shall be paid to the
Participant (or his or her estate) in a single sum (less
applicable withholdings) not later than the fifteenth day of the third calendar
month following the
Participant’s death or Disability, as the case may be. For purposes of the
payment of any Award pursuant to this Section 4(c) or Section 6(e) upon the
Participant’s Disability, “Disability” shall mean a Participant’s “disability”
as determined in accordance with Section 1.409A-3(i)(4) of the Treasury
Regulations.


(d)    Change in Control. For the avoidance of doubt, the provisions of this
Section 4 shall not apply to separations from service following a Change in
Control. Such separations from service shall be governed by Section 6(e).


Section 5 Transferability; Voting and Dividends.


(a)    Nontransferable. Neither the Award nor the Units (nor Converted Shares
under Section 6 below) shall be transferable by the Participant by means of
sale, assignment, exchange, pledge, gift, operation of law or otherwise.


(b)    No Rights as Stockholder. Until the issuance of Shares to the Participant
as provided in Section 3 of this Agreement or until the issuance of the
Converted Shares to the Participant as provided in Section 6 of this Agreement,
as the case may be, the Participant shall not be entitled to any rights as a
stockholder of the Company with respect to the Shares issuable pursuant to the
Units or with respect to the Converted Shares.


(c)    Dividend Equivalents. On the Settlement Date the Company shall calculate
and pay to the Participant an amount of cash (less applicable withholdings)
equal to (i) the per-share dividends actually paid by the Company in respect of
its Shares between the Award Date and the Settlement Date, multiplied by (ii)
the total number of Shares issuable to the Participant pursuant to Section 3(b)
prior to any withholdings (“Dividend Equivalents”). For the avoidance of doubt,
the amount of Dividend Equivalents payable to Participant under this
Section 5(c) will directly correlate to the percentage of the Award that is
ultimately payable to the Participant, and Participant shall have no right to
receive any Dividend Equivalents under this Section 5(c) in the event the Award
is not payable.


Section 6    Change in Control.


(a)    Conversion to Restricted Stock. In the event a “change in control event,”
as such term is defined in Section 1.409A-3(i)(5)(i) of the Treasury Regulations
(a “Change in Control”) occurs in respect of the Company, all Units shall be
converted from performance- based restricted stock units into time-vesting
restricted shares of the Company’s stock, with such conversion taking effect
upon the closing of the Change in Control transaction (the “CIC Transaction” and
the “Closing”, respectively). The terms and conditions applicable to the
calculation, vesting and distribution of such restricted shares and the
associated Dividend Equivalents shall be subject to the remainder of this
Section 6.


(b)    Conversion Mechanics. If the public announcement of the Change in Control
Transaction occurs any time prior to the end of the Company’s 2017 fiscal year,
the




--------------------------------------------------------------------------------



number of Units to be converted upon Closing into restricted shares under
paragraph (a) shall be equal to 100% of the Award. If the public announcement of
the CIC Transaction occurs any time following the conclusion of the Company’s
2017 fiscal year, the number of Units to be converted into restricted shares
upon Closing under paragraph (a) shall be based on the Committee’s good faith
determination of the Company’s fiscal 2017 results, subject to the adjustment
parameters set forth in Exhibit A.    The Units so converted into restricted
shares under this paragraph (b) are hereinafter referred to as the “Converted
Shares” and all references to the “Award” under this Section 6 shall be
understood to be in reference to Converted Shares.


(c)    If Company is Surviving or Successor Company. If the Company is the
surviving or successor company in the CIC Transaction, the Award (in the form of
Converted Shares) shall continue, but payment thereof to the Participant shall
no longer be conditioned upon the achievement of the Targets. Subject to the
Participant’s continued employment as provided in paragraph (e) of this Section
6, the Converted Shares shall be delivered and all Dividend Equivalents shall be
paid to the Participant on (i) any day between December 1, 2017 and December 31,
2017 if the Closing occurs prior to the conclusion of the Performance Period,
or (ii) within 30 days of the Closing if the Closing occurs after the conclusion
of the Performance
Period (the “CIC Payment Date”).


(d)    If Company is not the Surviving or Successor Company. If the Company is
not the surviving or successor company in the CIC Transaction, the delivery of
the Converted Shares and payment of the Dividend Equivalents in respect thereof
shall depend on whether the successor company agrees to assume the Award and the
Company’s obligations under this Agreement.


(i)    Assumption of Award and Agreement. If the successor company elects to
assume the Award and the Company’s obligations under this Agreement (which
election must be made within five business days of the Closing), the Converted
Shares shall be converted into common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of the Company’s stock in the CIC Transaction. Subject to the
Participant’s continued employment as provided in paragraph (e) of this Section
6, such successor company common stock shall be delivered and all Dividend
Equivalents in respect thereof shall be paid to the Participant on the CIC
Payment Date, less applicable withholdings.


(ii)    No Assumption of Award. If the successor company elects not to assume
the Award and the Company’s obligations under this Agreement, or fails to make
its election within five business days following the Closing, the Converted
Shares shall
be repurchased by the Company, with the repurchase price being equal to the fair
market value of the per share consideration received by holders of the Company’s
stock in the CIC Transaction. Such cash and all Dividend Equivalents through the
Closing shall be paid to the Participant within 30 days of the Closing, less
applicable withholdings.


(e)    Termination of Employment Following a Change in Control.


(i)    General. Following a Change in Control, if the Participant’s employment
with the Company or the successor company (or a subsidiary of either), as




--------------------------------------------------------------------------------



the case may be, terminates prior to November 30, 2017 for any reason other than
death, Disability, Retirement, involuntary termination without Cause or
voluntary termination for Good Reason (as defined below), the Award and all
Dividend Equivalents shall be forfeited and the Participant shall have no
further rights under this Agreement.


(ii)    Death or Disability. Following a Change in Control, if the
Participant’s employment with the Company or the successor company (or a
subsidiary
of either), as the case may be, terminates prior to November 30, 2017 because of
death or Disability, (i) the Award and associated Dividend Equivalents shall be
prorated based on the number of whole months worked by the Participant during
the Performance Period, (ii) such pro-rated Award and the Participant’s right to
receive such pro-rated Dividend Equivalents shall vest as of the date of death
or Disability, and (iii) the pro-rated Award and Dividend Equivalents shall be
paid to the Participant (or his or her estate) not later than the fifteenth day
of the third calendar month following the Participant’s death or Disability, as
the case may be, less applicable withholdings.


(iii)    Retirement. Following a Change in Control, if the Participant’s
employment with the Company or the successor company (or a subsidiary of
either), as the case may be, terminates because of Retirement at any time prior
to the end of the Company’s 2015 fiscal year, he or she shall forfeit the entire
Award and all of his or her rights under this Agreement. In the event that the
Participant Retires after a Change in Control but after the end of the Company’s
2015 fiscal year, and provided further that (i) the Participant provides the
Company or the successor company, as the case may be, no less than 6 months’
prior written notice of his or her intention to Retire, (ii) the Participant is
in compliance with any restrictive covenants (e.g., regarding confidentiality,
non-competition, etc.) to which the Participant may then be subject, and
(iii) the Committee (or the compensation committee or board of directors of the
successor company if the successor company is not the Company) consents to such
retirement, (i) the Award and associated Dividend Equivalents shall be prorated
based on the number of whole months worked by the Participant during the
Performance Period, (ii) such pro- rated Award and the Participant’s right to
receive such pro-rated Dividend Equivalents shall vest as of the Participant’s
Retirement date, and (iii) the pro-rated Award and Dividend Equivalents shall be
paid to the Participant on the CIC Payment Date, less applicable withholdings.


(iv)    Without Cause or For Good Reason. Following a Change in Control, if the
Participant’s employment with the Company or the successor company (or a
subsidiary of either), as the case may be, terminates prior to November 30, 2017
for Good Reason or without Cause (as such terms are defined below) 100% of the
Award
and all Dividend Equivalents shall be paid to the Participant on the
Participant’s
separation from service, less applicable withholdings.


(v)    As used in this Section 6(e), “Cause” means Participant’s fraud,
misappropriation or intentional material damage to the property or business of
the Company or the successor company (or a subsidiary of either) or
Participant’s commission of a felony; and “Good Reason” means any of the
following:


(A)    A material adverse reduction in the nature or scope of the




--------------------------------------------------------------------------------



Participant’s authority, duties or responsibilities from those immediately
in effect prior to the Change in Control, as determined in good faith by the
Participant;


(B)    a relocation of the Participant more than 35 miles from the Participant’s
workplace, or a relocation of the principal offices of the Participant’s
workplace more than 35 miles from the location Participant’s principal
residence, in each case without the consent of the Participant;


(C)    a reduction in the compensation, compensation plans, benefits or
perquisites from those provided to the Participant immediately prior to the
Change in Control; or


(D) a good-faith determination by the Participant that as a result of a Change
in Control and a change in circumstances thereafter significantly affecting the
Participant’s position, the Participant is unable to exercise the authorities,
powers, function or duties attached to the Participant’s position.


(f)    For purposes of this Section 6, “Dividend Equivalents” shall be
calculated based on (i) the dividends paid in respect of the Company’s stock
through the Closing, and, if applicable, (ii) dividends paid in respect of the
successor company’s stock from the Closing through the CIC Payment Date.


(g)    Following a Change in Control, the Company or the successor company, as
the case may be, shall pay, to the full extent permitted by law, and in
accordance with the Treasury Regulations under Section 409A of the Code,
including Section 1.409A-3(i)(1)(iv), to the extent applicable, all legal fees
and expenses which the Participant may reasonably incur as a result of any
contest between the Company and the Participant (irrespective of the outcome
thereof) regarding the payments to which the Participant is entitled under this
Section 6.


Section 7 Clawback. The Participant acknowledges and agrees that, except as
contemplated under Section 3(c) and Section 6, the Award and all payments
contemplated hereunder (collectively, the “Consideration”) are contingent in
nature based upon the Company and/or the Participant’s business unit, as the
case may be, achieving its respective Targets. If at any time during the three
calendar years following the payment of the Consideration to the Participant the
Company restates its financial results for any portion of the Performance Period
and such restated financial results would have resulted in the relevant Targets
not having been achieved or having been achieved at a lower level such that the
Consideration or any portion thereof would not have been paid or would have been
paid at a lower amount (the difference between the Consideration actually paid
to the Participant and Consideration that would have been paid giving effect to
the restatement, the “Unjustified Payment”), the Company shall have the right to
require Participant to refund the Unjustified Payment to the Company. In such
case, the Participant shall pay the Unjustified Payment to the Company within 12
months following the Company’s formal written request for the same, by
delivering to the Company the net number of Shares and the net amount of cash
that the Participant actually received upon the original settlement of the
Award. For the avoidance of doubt, this Section 7 shall not apply to
Consideration paid to the Participant under Section 3(c) or Section 6.




--------------------------------------------------------------------------------





Section 8    No Rights to Employment; No Inclusion of Award For Other Purposes.
Nothing in this Agreement shall imply or confer upon the Participant any right
to continued employment with the Company or any of its subsidiaries. The
Participant agrees and acknowledges that the Award is a one-time benefit being
provided without separate consideration to the Participant and shall not
constitute a part of the Participant’s regular salary or benefits for any
purpose, including in the calculation of any severance benefits to which the
Participant may be entitled under applicable law.


Section 9    Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Units, Shares or Converted Shares, such
adjustments and other substitutions shall be made to the Award as the Committee
(or the compensation committee or board of directors of a successor company
under Section 6 if the successor company is not the Company) deems equitable or
appropriate, taking into consideration the accounting and tax consequences (and,
as applicable, in such equitable and proportional manner as is consistent with
Sections 162(m), 409A and 422 of the Code and the regulations thereunder),
including such adjustments in the aggregate number, class and kind of securities
that may be delivered; provided, however, that the number of Shares subject to
the Award shall always be a whole number.


Section 10 Section 409A. For the avoidance of doubt, Section 14.15 of the Plan
is incorporated herein.








[longtermincentiveagre_image1.gif]


Accepted this      day of     , 20 .








Participant




